DETAILED ACTION
This office action is in response to the amendment filed on 12/9/2021. In the amendment, claims 1 and 8 and 11 have been amended. Overall, claims 1-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hysteresis occurring condition determination unit” and Hysteresis elimination execution unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 1
In lines 5-15, recites “a processor that performs one or more functions of: a hysteresis occurring condition determination unit configured to determine whether a hysteresis occurring condition is met, the hysteresis occurring condition being defined as a condition satisfying at least one of a first condition that a predetermined time elapses after an instructed opening degree of the throttle valve becomes equal to or smaller than a predetermined opening degree, or a second condition that a predetermined time elapses after an engine output 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2012/0053812 A1 to Bauerle et. al. (Bauerle) in view of Pub No. US 2011/0139136 A1 to Guo et. al. (Guo). 

In Reference to Claim 1
Bauerle teaches (except for the bolded and italic recitations below):
A control device configured to direct an opening degree of a throttle valve (112) disposed in an intake passage or an exhaust passage of an engine (102) including a diesel oxidation catalyst (DOC) disposed in the exhaust passage and a diesel particulate filter (DPF) disposed downstream of the DOC in the exhaust passage, the control device (114) comprising: 
A processor (114) that performs one or more functions of:
a hysteresis occurring condition determination unit (114) configured to determine whether a hysteresis occurring condition is met, the hysteresis occurring condition being defined as a condition satisfying at least one of a first condition that a predetermined time elapses after an instructed opening degree (desired throttle position) of the throttle valve (112) becomes equal to or smaller than a predetermined opening degree (an indicated throttle position) (and comparison of error value to the hysteresis value), or a second condition that a predetermined time elapses after an engine output of the engine becomes equal to or smaller than a predetermined output; and 
a hysteresis elimination execution unit (114) configured to cause, if it is determined that the hysteresis occurring condition is met (comparison of error value to the hysteresis value), the throttle valve (112) to execute hysteresis elimination that involves temporarily increasing the opening degree (based on error value) of the throttle valve (112) from the instructed opening degree 
Bauerle teaches having an engine system however is silent (bolded and italic recitations) as to having a DOC and DPF. However, it is well known in the art of exhaust gas treatment to have a DOC and DPF downstream of the DOC. For example, Guo teaches a DOC and DPF downstream of the DOC. Guo further teaches that having such structures reduce unburned HC and filter particulates from the engine (see at least Guo Figs. 8-10 and paragraphs 50-51 and 81). Therefore it would have been obvious from one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauerle to include the DOC and DPF downstream of the DOC as taught by Guo in order to reduce unburned HC and filter particulates from the engine.

In Reference to Claim 2
The control device according to claim 1 (see rejection to claim 1 above), further comprising a time counter (408) for measuring an elapsed time (control loops), wherein the hysteresis elimination execution unit (114) is configured to cause the throttle valve (112) to execute the hysteresis elimination when the hysteresis occurring condition is met (zero error value), and the elapsed time counted by the time counter exceeds a first predetermined time (first predetermined value) (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).

In Reference to Claim 3
The control device according to claim 2 (see rejection to claim 2 above), wherein the time counter (408) is configured to start measurement of the elapsed time when the instructed opening degree starts increasing or the instructed opening degree stops decreasing while the hysteresis occurring condition is met (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).

In Reference to Claim 4
The control device according to claim 3 (see rejection to claim 3 above), wherein the first predetermined time (first predetermined value) is set based on at least one of the instructed opening degree during the measurement of the elapsed time by the time counter (408) or the engine output (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).

In Reference to Claim 5
The control device according to claim 3 (see rejection to claim 3 above), wherein the time counter (408) is configured to cancel the measurement of the elapsed time when the hysteresis occurring condition is no longer met during the measurement of the elapsed time (via resetting module #412) (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).


The control device according to claim 3 (see rejection to claim 3 above), wherein the time counter (408) is configured to cancel the measurement of the elapsed time when the instructed opening degree of the throttle valve (112) becomes smaller than the instructed opening degree at start of the measurement by the time counter (via resetting module #412), or when a change amount of the instructed opening degree in a closing direction with respect to a maximum instructed opening degree of the throttle valve during the measurement of the elapsed time becomes equal to or greater than a predetermined value (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).

In Reference to Claim 7
The control device according to claim 1 (see rejection to claim 1 above), wherein an opening degree increase amount of the throttle valve (112) during the hysteresis elimination is set based on at least one of the instructed opening degree when the hysteresis elimination is executed or the engine output (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).

In Reference to Claim 8
The control device according to claim 1 (see rejection to claim 1 above), wherein, during the hysteresis elimination, a ramp is provided between a time 
the second predetermined time is set based on at least one of the instructed opening degree when the hysteresis elimination is executed or the engine output (Bauerle is capable of performing the functions above) (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).

In Reference to Claim 9
The control device according to claim 1 (see rejection to claim 1 above), wherein the throttle valve (112) comprises an exhaust throttle valve disposed in the exhaust passage (Bauerle is silent as to having an exhaust throttle however it is known in the art before the effective filing date of the claimed invention to have an exhaust throttle. For example, Guo teaches to have an exhaust throttle. Guo further teaches that having exhaust throttle provides to modulate the pressure of the exhaust gas. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauerle to include an exhaust throttle as taught by Guo in order to 

In Reference to Claim 10
An exhaust gas purification system, comprising: 
the control device according to claim 1 (see rejection to claim 1 above); 
the DOC (906); 
the DPF (908) (see at least Guo Figs. 8-10 and paragraphs 50-51 and 81); and 
the throttle valve (112) (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).

In Reference to Claim 11
Bauerle teaches (except for the bolded and italic recitations below):
A control method for controlling an opening degree of a throttle valve (112) disposed in an intake passage or an exhaust passage of an engine (102) including a diesel particulate filter (DOC) disposed in the exhaust passage and a diesel particulate filter (DPF) disposed downstream of the DOC in the exhaust passage, the control method comprising: 
a hysteresis occurring condition determination step (via #114) of determining whether a hysteresis occurring condition is met, the hysteresis occurring condition being defined as a condition satisfying at least one of a first 
a hysteresis elimination execution step (via #114) of causing, when it is determined that the hysteresis occurring condition is met (comparison of error value to the hysteresis value), the throttle valve (112) to execute hysteresis elimination that involves temporarily increasing the opening degree (based on error value) of the throttle valve (112) from the instructed opening degree (actuator value) and then returning the opening degree to the instructed opening degree (actuator value) (see at least Bauerle Figs. 1-5 and paragraphs  7-9, 20-25, 46, 58, 65-68, 91-93, 98-130).
Bauerle teaches having an engine system however is silent (bolded and italic recitations) as to having a DOC and DPF. However, it is well known in the art of exhaust gas treatment to have a DOC and DPF downstream of the DOC. For example, Guo teaches a DOC and DPF downstream of the DOC. Guo further teaches that having such structures reduce unburned HC and filter particulates from the engine (see at least Guo Figs. 8-10 and paragraphs 50-51 and 81). Therefore it would have been obvious from one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauerle .

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
The applicant argues that due to the claim amendment, “hysteresis occurring condition determination unit” and “hysteresis elimination execution unit” do not invoke 112(f). The examiner disagree since the claim does not explicitly recite that the processor comprises “hysteresis occurring condition determination unit” and “hysteresis elimination execution unit” and merely recites that the processor performs the function and further “hysteresis occurring condition determination unit” and “hysteresis elimination execution unit” meets the three prong test for the 112(f)  therefore “hysteresis occurring condition determination unit” and “hysteresis elimination execution unit” are still interpreted under 112(f). The examiner suggest amending the claim as noted in 112(b) rejection above to overcome the 112(b) and 112(f) invocation.
The applicant argues that the claimed “first condition” is defined by not whether hysteresis (occurrence of a difference between the instructed opening degree and the actual opening degree) actually occurs, but whether to correspond to a state where occurrence of hysteresis is predicted therefore Bauerle does not teach the claimed recitation. The examiner disagree with the applicant since, first the applicant’s argument is not commensurate with the claimed recitation since the claim does not recite any languages that the step is to predict “hysteresis“ and recitation of “hysteresis occurring . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2003/0005686 A1 to Hartick (Hartick) teaches a threshold sensing unit (with hysteresis if desired) which controls the exhaust valve.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 27, 2022